Title: Enclosure: No. IV: [Probable State of Cash, July 1–October 1793], [18 March 1793]
From: Hamilton, Alexander
To: 

 



Dollars   Cts


Dr.



To amount of sums expected to be receiv’d this quarter on accot. of Imports & Tonnages, per return to the 7 of March






Drs
391,047.67.


Ditto per Estimate
200,000   



591,047.67.


To amot. of sums expected to be received on account of spirits distilled within the Und: States
200,000   


To balance against the Treasury
 325,447.28.



1,116,494.95.


Contra—Cr.



By amount of one quarters Interest
712,298.68.


By ¼ of the current Expenditure for 1793
 404,196.27.



1,116,494.95.


